      Case 1:20-cv-01284-GLS-DJS Document 45 Filed 11/16/20 Page 1 of 1




                                November 16, 2020

VIA ECF

The Honorable Gary L. Sharpe
Senior United States District Judge
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, NY 12207

RE:   Lebovits v. Cuomo, No. 1:20-cv-01284-GLS-DJS

Dear Judge Sharpe,

   Please be advised that Plaintiffs hereby withdraw their application for order to
show cause for temporary restraining order filed on October 19, 2020. ECF 6.
Subsequent to the filing of that application, Defendants agreed to allow Plaintiffs’
school to reopen. Accordingly, Plaintiffs no longer currently need urgent relief.

   Thank you for your time and attention to this matter.

                                      Respectfully submitted,




                                      Mark L. Rienzi
                                      Counsel for Plaintiffs
